Citation Nr: 0900896	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  05-22 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington




THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for the service-connected bursitis of the left hip.  

2.  Entitlement to a disability rating in excess of 10 
percent for the service-connected degenerative disease of the 
lumbar spine.  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
September 1981 and from April 1985 to May 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 rating decision of the RO.  


FINDINGS OF FACT

1.  The service-connected left hip disability currently is 
shown to be manifested by some limitation of motion and 
degenerative disease; neither flexion of the left thigh 
limited to 30 degrees or less, extension limited to 5 
degrees, nor abduction limited to 10 degrees or less is 
demonstrated.  

2.  The service-connected low back disability currently is 
shown to be manifested by some restriction of motion and 
degenerative changes; neither forward flexion limited to 60 
degrees or less; a combined range of motion of the 
thoracolumbar spine less than 120 degrees; nor findings of 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour is demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment in excess of 10 percent 
for the service-connected left hip bursitis are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a 
including Diagnostic Codes 5003, 5024, 5251, 5252, 5253  
(2008).  

2.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected lumbar spine 
degenerative changes are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a including Diagnostic 
Codes 5003, 5010, 5242, 5243 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

Although the regulations previously required VA to request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has 
been amended to eliminate that requirement for claims pending 
before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to VCAA be provided "at the time" that, 
or "immediately after, VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The Court further held that VA failed to demonstrate that, 
"lack of such a pre-AOJ-decision notice was not prejudicial 
to the appellant, see 38 U.S.C.  § 7261(b)(2) (as amended by 
the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 
401, 116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")."  Id. at 
121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  

If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  

The notice letter must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  

In the case at hand, the record reflects that the originating 
agency provided the veteran with the notice required under 
VCAA, by letter mailed in June 2005, prior to its initial 
adjudication of the claim.  Notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability for which service connection is sought was 
provided after the initial adjudication in March 2006.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the RO 
readjudicated the veteran's claim in March 2007.  See Overton 
v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error 
may be cured by a new VCAA notification followed by a 
readjudication of the claim).  

There is no indication or reason to believe that the ultimate 
decision of the RO on the merits of the claim would have been 
different had VCAA notice been provided before the initial 
adjudication of the claim.  

This is not a case in which a noticeable worsening or 
increase in severity of the disability would not establish 
the veteran's entitlement to an increased rating.  In any 
event, the veteran was provided the specific criteria for 
rating the disability in the Statement of the Case.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  

The Board is also unaware of any such outstanding evidence.  
Although the veteran contends that his examination in July 
2004 was inadequate, the Boards notes that the veteran was 
afforded another examination in January 2007.  
\
In addition, the report from the July 2004 examination 
reflects that the veteran's complaints were recorded and that 
the examination was thorough, discussing both the veteran's 
hip and back disabilities.  In the Board's opinion, the 
examination report is adequate for adjudication purposes.  

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.  


Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1.  

Bursitis is rated on limitation of motion of the affected 
parts as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5019, 5024.  Diagnostic Code 5251 provides a 
10 percent disability evaluation for limitation of extension 
of the thigh to 5 degrees.  

Under Diagnostic Code 5252, a 10 percent rating is assigned 
where there is flexion limited to 45 degrees.  A 20 percent 
rating requires flexion limited to 30 degrees, and a 30 
percent rating requires flexion that is limited to 20 
degrees. 

Under Diagnostic Code 5253, a 10 percent rating requires a 
showing that the veteran cannot toe-out more than 15 degrees 
or cannot cross his legs. A 20 percent rating requires a 
showing that motion is lost beyond 10 degrees of abduction.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Degenerative arthritis of the spine is rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  

Intervertebral disc syndrome (preoperatively or 
postoperatively) is rated either under General Rating Formula 
for Diseases and Injuries of the Spine or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

If there are incapacitating episodes having a total duration 
of at least six weeks during the past 12 months, a 60 percent 
evaluation is warranted.  With incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months, a 40 percent evaluation is 
warranted.  

With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months, a 20 percent evaluation is warranted.  With 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months, a 
10 percent evaluation is warranted.  

An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note (1).  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury, the following ratings 
will apply:  

Unfavorable ankylosis of the entire spine warrants a 100 
percent disability rating while unfavorable ankylosis of the 
entire thoracolumbar spine warrants a 50 percent rating.  

Forward flexion of the thoracolumbar spine to 30 degrees or 
less or favorable ankylosis of the entire thoracolumbar spine 
warrants a 40 percent evaluation.  

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine that is greater than 30 degrees, but 
not greater than 60 degrees; the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
if there is muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 10 percent evaluation is warranted if forward flexion of 
the thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees; the combined range of motion of the 
thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees; there is muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spine contour; or there is vertebral body fracture 
with loss of 50 percent or more height.  38 C.F.R. § 4.71a.  

Note 1 following the General Rating Formula for Diseases and 
Injuries of the Spine provides that associated objective 
neurologic abnormalities are to be rated separately under an 
appropriate diagnostic code.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R.           § 4.40 concerning lack of 
normal endurance, functional loss due to pain, and pain on 
use and during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v.  
Brown, 8 Vet. App. 202 (1995).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31.  


Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected back and hip disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  

Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to this disability.  In this regard the Board 
notes that where entitlement to compensation has already been 
established and an increase in the disability is at issue, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran was granted service connection for bursitis of 
the left hip and degenerative joint disease of the lumbar 
spine in an October 1991 rating decision, and assigned a 
noncompensable disability evaluation for each disability.  

In a November 2002 rating decision, the RO increased the 
disability evaluation for the left hip condition to 10 
percent under Diagnostic Code 5024, effective in April 2002.  

The RO also increased the veteran's disability evaluation for 
degenerative disease of the lumbar spine to 10 percent under 
Diagnostic Code 5293, effective in May 2002.  

The veteran filed a claim for an increase in rating for each 
condition in April 2004 alleging that these conditions had 
worsened.  

In response to this claim, the veteran was afforded a VA 
examination in July 2004. and reported that he had increased 
hip and back pain.  Upon examination of the left hip, the 
examiner did not note any painful motion, edema, effusion, 
weakness or palpable tenderness.  

There was no apparent instability with passive or active 
range of motion.  Left hip flexion was to 110 degrees, while 
left hip adduction was to 28 degrees, and left hip abduction 
was to 55 degrees.  Left hip extension was to 20 degrees, 
left hip rotation was to 25 degrees and to 60 degrees.  

As for the veteran's lower back, the examiner noted no 
limping, listing or guarding; the spine was straight, and 
there was no palpable masses of the low back or paravertebral 
structures.  His flexion was to 85 degrees and painless, 
extension was to 25 degrees with some minor pain of the left 
low back at the end point.  Bilateral lateral flexion was to 
25 degrees and equal with some minor pain on left lateral 
flexion.  Rotation was to 30 degrees and equal and painless, 
bilaterally.  

The veteran was examined again in January 2007 when he 
complained of a constant pain in his left hip, with flares of 
pain if he sits straight "like he [was] sitting on a steel 
ball."  He also described a dull, constant pain in his lower 
back.  He experiences sharp flares of pain with a locking 
sensation occurring every week, lasting in duration of up to 
45 minutes.  

The testing of the left hip showed no evidence of fatigue, 
weakness or lack of endurance with repetitive use.  There is 
no objective evidence of edema, effusion, instability, 
weakness, redness, heat, abnormal movement or guarding.  
There was tenderness to palpation of the left hip.  

There was a length discrepancy with left leg being 1 
centimeter longer than the right.  Flexion of the hip was to 
100 degrees, extension to 20 degrees. Adduction was to 25 
degrees while abduction was to 45 degrees.  External rotation 
was to 50 degrees with external rotation to 25 degrees.  

For the thoracolumbar spine, the testing revealed that 
forward flexion was to 80 degrees, and extension is to 30 
degrees.  Right and left lateral flexion was to 30 degrees, 
and right and left lateral rotation was to 30 degrees each 
way.  

The examiner noted that the veteran's range of motion was 
partially limited by complaints of pain, but there was no 
objective evidence of fatigue, spasms, weakness, or lack of 
endurance following repetitive use.  

The examiner concluded by stating that there is no objective 
evidence to show any additional functional loss of range of 
motion due to pain, fatigue, weakness or lack of endurance 
following repetitive use with three joint measurements beyond 
the measured and reported ranges for all joints reported on 
in the examination.  

A VA  x-ray study of the lumbosacral spine from January 2007 
revealed disc narrowing, but no spondylolysis, 
spondylolisthesis or vertebral compression.  An impression of 
single-level degenerative disc disease and mild 
osteoarthritis was noted.  An x-ray study of the hip revealed 
no fracture, no arthritis, no ischemic necrosis, and no soft 
tissue calcifications adjacent to the hip.  

The VAMC treatment records from 2003 to 2007 indicate that 
the veteran had complained of hip and back pain on numerous 
occasions.  An entry from August 2004 notes an x-ray study of 
the lumbar spine indicating disc protrusions, but not 
herniations, at L2-3 and L5-S1.  The examiner noted that this 
represents a change from the scan of the spine conducted in 
June 2002.  

An x-ray study of the left hip from the same time 
demonstrated moderate degenerative changes manifested by 
joint narrowing and subchondral sclerosis and notes an 
impression of degenerative disease.  

A private examination report from August 2004 reveals that 
the veteran complained of intermittent aching pain in the 
left hip, as well as pain radiating to the left lower 
extremity and intermittent numbness in the left foot.  An 
electromyographic and nerve conduction study of the left 
lower extremity was essentially within normal limits and 
revealed no clear evidence of neuropathy, plexopathy, 
radiculopathy, or myopathy.  

In sum, the medical evidence of record for the service-
connected low back disorder does not suggest that a 
disability rating in excess of 10 percent is in  order.  The 
evidence does not establish that the veteran suffers from 
incapacitating episodes.   

Nor does the evidence demonstrate that forward flexion of the 
thoracolumbar spine was less than 60 degrees, or that the 
combined range of motion of the thoracolumbar spine was not 
greater than 120 degrees, or that the veteran experienced 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour warranting a 20 
percent rating.  

Moreover, there is no medical evidence confirming that the 
veteran's range of motion was additionally limited by pain, 
fatigue, weakness or lack of endurance.  

With regard to the left hip condition, the evidence similarly 
does not show that a disability rating in excess of 10 
percent is warranted.  

The medical evidence of record does not show that flexion of 
the left thigh was limited to 30 degrees or worse, or that 
abduction was limited to 10 degrees or less.  Objective 
medical evidence also does not show that range of motion is 
additionally limited by pain, fatigue, weakness or lack of 
endurance.  

The Board has taken into consideration the veteran's 
statements regarding the severity of his symptoms, and the 
pain and discomfort he experienced on a regular basis.  The 
veteran has been granted a 10 percent disability rating for 
each disability based of the demonstrated functional 
impairment resulting from the disabilities.  

As explained, the objective evidence showed that he did not 
have sufficient functional impairment to warrant a higher 
rating.  The Board has also considered the doctrine of 
reasonable doubt but has determined that it is not applicable 
to the claim because the preponderance of the evidence is 
against the claims.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question have the 
disabilities warranted more than a 10 percent rating.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extraschedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extraschedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disabilities at issue 
are inadequate.  

Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the 
schedule for rating disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, 
then the disability picture is contemplated by the rating 
schedule, the assigned evaluation is therefore adequate, and 
no referral for extra-schedular consideration is required.  
Thun v. Peake, 22 Vet. App. 111 (2008).  

In the case at hand, the record reflects that the veteran has 
not required frequent hospitalizations for the disabilities 
and that the manifestations of the disabilities are not in 
excess of those contemplated by the schedular criteria.  In 
sum, there is no indication that the average industrial 
impairment from the disabilities would be in excess of those 
contemplated by the assigned rating.  

Accordingly, the Board has determined that referral of this 
case for extraschedular consideration is not in order.  





ORDER

An increased rating in excess of 10 percent for the service-
connected bursitis of the left hip is denied.  

An increased rating in excess of 10 percent for the service-
connected degenerative disease of the lumbar spine is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  






 Department of Veterans Affairs


